UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52499 DEL TORO SILVER CORP. (Exact name of registrant as specified in its charter) Nevada 98-0515290 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 320 North Carson Street, Carson City, Nevada (Address of principal executive offices) (Zip Code) 775-782-3999 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 17,452,240 common shares issued and outstanding as of March 6, 2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mining Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 27 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited interim financial statements for the three month period ended January 31, 2013 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 DEL TORO SILVER CORP. CONSOLIDATED FINANCIAL STATEMENTS PERIODS ENDED JANUARY 31, 2013 (UNAUDITED) AND OCTOBER 31, 2012 Index Consolidated Balance Sheet 5 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8-13 4 DEL TORO SILVER CORP (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS JANUARY 31, 2, 2012 January 31, 2013 October 31, 2012 ASSETS (unaudited) (audited) CURRENT ASSETS Cash $ $ Prepaid expense TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS DEFICIT CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Convertible debenture Shareholder convertible loan Due to related party TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Preferred stock: 100,000,000 shares authorized, par value $0.001 issued and outstanding: none Common stock: 100,000,000 shares authorized, par value $0.001 issued and outstanding: 17,452,240 (2012 - 17,452,240) shares Additional paid-in capital Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to financial statements. 5 DEL TORO SILVER CORP (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED JANUARY 31, 2, 2013 For the Three Months Ended Accumulated Amounts from Inception to January 31, 2013 January 31, 2012 January 31, 2013 GENERAL AND ADMINISTRATIVE EXPENSES: Amortization $
